DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Status of the Claims
Based on the current set of claims (Claims, 28 January 2021), Claims 1-30 are pending.
Based on the current set of claims (Claims, 28 January 2021), Claims 1 and 15 are amended and said amendments are narrowing and supported by the originally-filed Claims (Claims, 17 July 2019).

Response to Arguments
Applicant’s arguments regarding the objection of Claim 1, Claim 6, Claim 15, Claim 29, and Claim 30 have been fully considered and are persuasive.  The objection of Claim 1, Claim 6, Claim 15, Claim 29, and Claim 30 has been withdrawn. 
Applicant’s arguments regarding the objection of Claim 3 and Claim 17 have been fully considered and are persuasive.  The objection of Claim 3 and Claim 17 has been withdrawn. 
Applicant’s arguments regarding the objection of Claim 7 and Claim 20 have been fully considered and are persuasive.  The objection of Claim 7 and Claim 20 has been withdrawn. 
Applicant's arguments regarding Claim 1, Claim 15, Claim 29, and Claim 30 have been fully considered but they are not persuasive.

Examiner respectfully disagrees.
Applicant’s argument that “Park only associates SRS resource in a “SRS resource set” to a specific power control process” (Remarks, 22 March 2021, Pg. 12 of 14) fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.    With regard to Applicant’s second argument that “it would not have been obvious to one having ordinary skill in the art to incorporate 3GPP38.211”, Examiner respectfully disagrees.  Park explicitly states that “embodiments of the present invention may be supported by the standard documents disclosed in at least one of IEEE 802, 3GPP, and 3GPP2 . . . radio access systems” (Park, 5:13-15).  Here, the primary reference explicitly suggests the secondary reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 10439847 B2 using the filing date of 04 May 2018 corresponding to PCT/KR2018/005225; hereinafter referred to as “Park”).
Regarding Claim 29, Park discloses an apparatus for wireless communications in a network by a user equipment (UE), comprising: 
at least one processor (49:58-50:15 & Fig. 14, Park discloses a user equipment (UE) comprising a processor 1421) configured to: 
receive, from the network, a message comprising sounding reference signal (SRS) configuration information (48:31-41 & Fig. 13 (S1301), Park discloses receiving, by a user equipment (UE) from a base station (BS), sounding reference signal (SRS) configuration information), wherein the SRS configuration information comprises a first configuration information for a first SRS resource set and a second configuration information for a second SRS resource set (48:31-41 & Fig. 13 (S1301), Park discloses that the SRS configuration information comprises configuration information for at least two SRS resource sets); and 
49:9-10 & Fig. 13 (S1303), Park discloses transmitting, by the UE to the BS, uplink SRS); and 
a memory coupled with the at least one processor (49:58-50:15 & Fig. 14, Park discloses the UE further comprising a memory 1422 coupled to the processor 1421).
Regarding Claim 30, Park discloses an apparatus for wireless communications in a network by a base station (BS), comprising: 
at least one processor (49:58-50:15 & Fig. 14, Park discloses an evolved node B (eNB), or base station, comprising a processor 1411) configured to: 
determine sounding reference signal (SRS) configuration information (48:31-41 & Fig. 13 (S1301), Park discloses determining/generating, by a base station (BS), sounding reference signal (SRS) configuration information.  Specifically, the BS would have to determine each parameter set associated with each SRS resource set), wherein the SRS configuration information comprises a first configuration information for a first SRS resource set and a second configuration information for a second SRS resource set (48:31-41 & Fig. 13 (S1301), Park discloses that the SRS configuration information comprises configuration information for at least two SRS resource sets); 
transmit the SRS configuration information to one or more user equipments (48:31-41 & Fig. 13 (S1301), Park discloses transmitting, to a user equipment (UE) from a base station (BS), sounding reference signal (SRS) configuration information); and 
receive at least one SRS based on the SRS configuration information (49:9-10 & Fig. 13 (S1303), Park discloses receiving, from the UE by the BS, uplink SRS); and 
49:58-50:15 & Fig. 14, Park discloses an evolved node B (eNB), or base station, comprising memory 1412 coupled to the processor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 15, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of 3GPP TS 38.211 (3GPP, Technical Specification 38.211, NR, Physical Channels and Modulation, June 2018, 3GPP, Release 15, Version 15.2.0 (Year: 2018); hereinafter referred to as “3GPP38.211”).
Regarding Claim 1, Park discloses a method of wireless communications in a network by a user equipment (UE), comprising: 
receiving, from the network, a message comprising sounding reference signal (SRS) configuration information (48:31-41 & Fig. 13 (S1301), Park discloses receiving, by a user equipment (UE) from a base station (BS), sounding reference signal (SRS) configuration information), wherein the SRS configuration information comprises a first configuration information for a first SRS resource set and a second configuration information for a second SRS resource set (48:31-41 & Fig. 13 (S1301), Park discloses that the SRS configuration information comprises configuration information for at least two SRS resource sets), [and]
transmitting at least one SRS according to the received SRS configuration information (49:9-10 & Fig. 13 (S1303), Park discloses transmitting, by the UE to the BS, uplink SRS based upon the received SRS configuration information).
However, Park does not explicitly disclose at least one of the first SRS resource set or the second SRS resource set configures an SRS for transmission in each of N symbols of a normal uplink (UL) subframe or an uplink pilot time slot (UpPTS) subframe.
3GPP38.211 teaches at least one of the first SRS resource set or the second SRS resource set configures an SRS for transmission in each of N symbols of a normal uplink (UL) subframe or an uplink pilot time slot (UpPTS) subframe (Pg. 70-71, §6.4.1.4.1: SRS Resource, 3GPP teaches that an SRS resource of an SRS resource set is configured using a first parameter indicating the startPosition, which is an offset from the start of a slot to a starting position in the slot, and a second parameter indicating the number of consecutive symbols, nrofSymbols.  Here, the duration of symbols, nrofSymbols, indicates N symbols of an uplink subframe).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park by requiring that at least one of the first SRS resource set or the second SRS resource set configures an SRS for transmission in each of N symbols of a normal uplink (UL) subframe or an uplink pilot time slot (UpPTS) subframe as taught by 3GPP28.311 because adherence and compliance with the 3GPP standard improves interoperability with other manufacturers adhering to standard (3GPP38.211).
Regarding Claim 4, Park in view of 3GPP38.211 discloses the method of Claim 1.
Park further discloses at least one of the first SRS resource set or the second SRS resource set are configured periodically, aperiodically, semi-persistently or periodically with at least one of a different periodicity or a different offset (47:34-49, Park further discloses that SRS resources can be designated as aperiodic SRS).
Regarding Claim 6, Park in view of 3GPP38.211 discloses the method of claim 1.
Park further discloses transmitting the at least one SRS according to the received SRS configuration information comprises: 
determining a transmission power for transmitting the at least one SRS according to the received SRS configuration information (48:34-44 & Fig. 13 (S1301->S1302), Park discloses determining, by the UE, the transmission power of the SRS based upon information received within the SRS configuration information).

Park further discloses the determining is based on a power control command (48:34-44 & Fig. 13 (S1301->S1302), Park discloses that the SRS configuration information causes, or triggers, a power control/adjustment procedure based upon information received with the SRS configuration information) received in a downlink control information (DCI) message from the network (48:34-35 & Fig. 13 (S1301), Park discloses that the SRS configuration information is received as downlink control information (DCI) from the BS), wherein one of : 
the DCI message comprises a group DCI message; or 
the DCI message is for a downlink (DL) grant or an uplink (UL) grant (48:34-35 & Fig. 13 (S1301), Park discloses that the DCI comprises information scheduling an uplink SRS transmission.  Examiner correlates a DCI causing an uplink SRS transmission as an uplink grant).
Regarding Claim 8, Park in view of 3GPP38.211 discloses the method of claim 7.
Park further discloses the DCI message indicates that the power control command is to be applied to one of: 
additional SRS symbols of the second SRS resource set but not legacy SRS symbols of the first SRS resource set; 
legacy SRS symbols of the first SRS resource set but not to additional SRS symbols of the second SRS resource set; or 
both additional SRS symbols of the second SRS resource set and legacy SRS symbols of the first SRS resource set (49:36-44, Park discloses that the power control, based upon information in the DCI, may be applied to both SRS signals of each SRS resource set).

Park further discloses the determining is based on open-loop power control configuration information received in unicast radio resource control (RRC) signaling (48:45-52, Park discloses determining, by the UE independent from the BS, of power control based upon an RRC signaled downlink reference signal.  Here, open loop power control is merely performing power control by the UE without feedback from the BS, or eNB), applying to one of: 
additional SRS symbols of the second SRS resource set but not to legacy SRS of the first SRS resource set; or 
legacy SRS of the first SRS resource set but not to additional SRS symbols of the second SRS resource set; or 
both additional SRS symbols of the second SRS resource set and legacy SRS symbols of the first SRS resource set (49:36-44, Park discloses that the power control, based upon information in the DCI, may be applied to both SRS signals of each SRS resource set); or 
both additional SRS symbols of the second SRS resource set and legacy SRS symbols of the first SRS resource set with a power offset configuration information between additional SRS symbols of the second SRS resource set and legacy SRS symbols of the first SRS resource set.
Regarding Claim 10, Park in view of 3GPP38.211 discloses the method of claim 1.
3GPP38.211 teaches the SRS configuration information comprises one of: 
a bitmap indicating locations of the N symbols to transmit an SRS in a subframe or a slot; or 
Pg. 70-71, §6.4.1.4.1: SRS Resource, 3GPP teaches that an SRS resource of an SRS resource set is configured using a first parameter indicating the startPosition, which is an offset from the start of a slot to a starting position in the slot, and a second parameter indicating the number of consecutive symbols, nrofSymbols); or 
an indication of one of a plurality of pre-defined SRS transmission patterns based on N and the plurality of pre-defined SRS transmission patterns are configurable based on a capability of the UE for at least one of switching transition time, power changes, or sTTI configuration.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by requiring that the SRS configuration information comprises a start offset and N consecutive symbols to transmit an SRS as taught by 3GPP28.311 because adherence and compliance with the 3GPP standard improves interoperability with other manufacturers adhering to standard (3GPP38.211).
Regarding Claim 15, Park discloses a method of wireless communications in a network by a base station (BS), comprising: 
determining sounding reference signal (SRS) configuration information (48:31-41 & Fig. 13 (S1301), Park discloses determining/generating, by a base station (BS), sounding reference signal (SRS) configuration information.  Specifically, the BS would have to determine each parameter set associated with each SRS resource set), wherein the SRS configuration information comprises a first configuration information for a first SRS resource set and a second configuration information for a second SRS resource set (48:31-41 & Fig. 13 (S1301), Park discloses that the SRS configuration information comprises configuration information for at least two SRS resource sets);
transmitting the SRS configuration information to one or more user equipments (48:31-41 & Fig. 13 (S1301), Park discloses transmitting, to a user equipment (UE) from a base station (BS), sounding reference signal (SRS) configuration information); and 
receiving at least one SRS based on the SRS configuration information (49:9-10 & Fig. 13 (S1303), Park discloses receiving, from the UE by the BS, uplink SRS).
However, Park does not explicitly disclose at least one of the first SRS resource set or the second SRS resource set configures an SRS for transmission in each of N symbols of a normal uplink (UL) subframe or an uplink pilot time slot (UpPTS) subframe.
3GPP38.211 teaches at least one of the first SRS resource set or the second SRS resource set configures an SRS for transmission in each of N symbols of a normal uplink (UL) subframe or an uplink pilot time slot (UpPTS) subframe (Pg. 70-71, §6.4.1.4.1: SRS Resource, 3GPP teaches that an SRS resource of an SRS resource set is configured using a first parameter indicating the startPosition, which is an offset from the start of a slot to a starting position in the slot, and a second parameter indicating the number of consecutive symbols, nrofSymbols.  Here, the duration of symbols, nrofSymbols, indicates N symbols of an uplink subframe).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park by requiring that at least one of the first SRS resource set or the second SRS resource set configures an SRS for transmission in each of N symbols of a normal uplink (UL) subframe or an uplink pilot time slot (UpPTS) subframe as taught by 3GPP38.211).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 4.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 6 and Claim 7.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 8.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 9.
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 10.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of 3GPP38.211 in further view of Mochizuiki et al. (US 20180213530 A1; hereinafter referred to as “Mochizuiki”).
Regarding Claim 2, Park in view of 3GPP38.211 discloses the method of claim 1.
However, Park in view of 3GPP38.211 does not explicitly disclose the first SRS resource set is configured to be backwards compatible with legacy UEs and the second SRS resource set is configured to be compatible with non-legacy UEs.
Mochizuiki teaches the first SRS resource set is configured to be backwards compatible with legacy UEs (¶551, Mochizuiki teaches a first SRS resource set that are compatible with legacy user equipments (UE)) and the second SRS resource set is configured to be compatible with non-legacy UEs (¶551, Mochizuiki teaches a second SRS resource set that are compatible with non-legacy user equipments (UE)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by requiring that the first SRS resource set is configured to be backwards compatible with legacy UEs and the second SRS Mochizuiki , ¶61).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 2.
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of 3GPP38.211 in further view of Zarifi et al. (US 20180123850 A1 using the provisional filing date of 3 November 2016 corresponding to U.S. Provisional Application No. 62/417,221; hereinafter referred to as “Zarifi”).
Regarding Claim 3, Park in view of 3GPP38.211 disclose the method of claim 1.
However, Park in view of 3GPP38.211 does not explicitly disclose the at least one SRS transmitted according to at least one of the first SRS resource set or the second SRS resource set include an SRS sequence ID, wherein the SRS sequence ID comprises one of a cell ID or a configured virtual cell ID.
Zarifi teaches the at least one SRS transmitted according to at least one of the first SRS resource set or the second SRS resource set include an SRS sequence ID (¶112 | Application 62/417,221: ¶2, Zarifi teaches that each transmitted uplink SRS signal is associated to an identifier that is based upon the cell identifier (ID) of the serving cell), wherein the SRS sequence ID comprises one of a cell ID or a configured virtual cell ID (¶3 | Application 62/417,221: ¶2, Zarifi teaches that each SRS sequence is associated to an identifier that is based in part upon the cell identifier (ID) of the cell serving the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by requiring that the at least one SRS Zarifi, ¶5).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 3.
Claims 5, 12, 19, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of 3GPP38.211 in further view of CATT (CATT, Remaining Issues on SRS, 21 May 2018, 3GPP, 3GPP TSG RAN WG1 Meeting #93, Tdoc: R1-1806286; hereinafter referred to as “CATT”).
Regarding Claim 5, Park in view of 3GPP38.211 discloses the method of Claim 1.
However, Park in view of 3GPP38.211 does not explicitly disclose the first SRS resource set and the second SRS resource set do not comprise overlapped SRS symbols.
CATT teaches the first SRS resource set and the second SRS resource set do not comprise overlapped SRS symbols (Pg. 1, 1. Introduction, CATT teaches that two aperiodic SRS resource sets are transmitted in different symbols of two different slots).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by the first SRS resource set and the second SRS resource set do not comprise overlapped SRS symbols as taught by CATT because SRS transmission is improved by transmitting all the SRS resources over two slots and further support 1T4R transmission/reception (CATT, Pg. 1, 1. Introduction).
Regarding Claim 12, Park in view of 3GPP38.211 discloses the method of Claim 1.

CATT teaches transmitting the at least one SRS comprises transmitting the at least one SRS according to a configurable frequency hopping or antenna switching transmission pattern, wherein the transmission pattern comprises one of: 
transmitting a first SRS on a first subband using a first antenna (§6.2.1.2 UE antenna switching, CATT teaches transmission a first SRS resource of a first SRS resource set on a first antenna on a first antenna port); and 
transmitting a second SRS on a second subband using a second antenna (§6.2.1.2 UE antenna switching, CATT teaches transmission, by the UE after switching from a first antenna, of a second SRS of a second SRS resource set on a second antenna on a second antenna port which can be different from the first antenna port); or 
transmitting a first SRS on a first subband using a first antenna (§6.2.1.2 UE antenna switching, CATT teaches transmission a first SRS resource of a first SRS resource set on a first antenna on a first antenna port); and 
§6.2.1.2 UE antenna switching, CATT teaches transmission, by the UE after switching from a first antenna, of a second SRS of a second SRS resource set on a second antenna on a second antenna port which can be different from the first antenna port); or 
transmitting a first SRS on a first subband using a first antenna; and 
transmitting a second SRS on the second subband using a first antenna.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by transmitting the at least one SRS comprises transmitting the at least one SRS according to a configurable frequency hopping or antenna switching transmission pattern, wherein the transmission pattern comprises one of: transmitting a first SRS on a first subband using a first antenna; and transmitting a second SRS on a second subband using a second antenna; or transmitting a first SRS on a first subband using a first antenna; and transmitting a second SRS on the first subband using a second antenna as taught by CATT because SRS transmission is improved by transmitting all the SRS resources over two slots and further support 1T4R transmission/reception (CATT, Pg. 1, 1. Introduction).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 5.
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 12.
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 12.
Claims 11, 13, 14, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of 3GPP38.211 in view of Xu et al. (US 20140036809 A1; hereinafter referred to as “Xu”).

However, Park in view of 3GPP38.211 does not explicitly disclose repeating transmission of the at least one SRS R times with one of: a same comb, comb offset, cyclic shift, subband, and port as a previous transmission of the at least one SRS; a different comb offset in a symbol from a previous transmission of the at least one SRS; or using R-time subband frequency hopping with same or different comb offsets.
Xu teaches repeating transmission of the at least one SRS R times with one of: 
a same comb, comb offset, cyclic shift, subband, and port as a previous transmission of the at least one SRS; 
a different comb offset in a symbol from a previous transmission of the at least one SRS; or 
using R-time subband frequency hopping with same or different comb offsets (¶82, Xu teaches that each SRS may be configured with frequency hopping bandwidth and information regarding transmission comb).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by repeating transmission of the at least one SRS R times with using R-time subband frequency hopping with same or different comb offsets as taught by Xu because improving SRS mechanisms allows for support of future network designs (Xu, ¶5).
Regarding Claim 13, Park in view of 3GPP38.211 discloses the method of claim 1.
However, Park in view of 3GPP38.211 does not explicitly disclose determining a transmission pattern to reduce at least one of a number of antenna switches, subband 
Xu teaches determining a transmission pattern to reduce at least one of a number of antenna switches, subband switches, or power changes when transmitting a plurality of SRSs, wherein the SRS configuration information includes an indication of the determined transmission pattern (¶82, Xu teaches that reception of each SRS is based upon SRS configuration that indicates frequency hopping bandwidth and information regarding transmission comb.  Examiner correlates the indication of frequency hopping bandwidth and transmission comb as an indication of a transmission pattern).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by determining a transmission pattern to reduce at least one of a number of antenna switches, subband switches, or power changes when transmitting a plurality of SRSs, wherein the SRS configuration information includes an indication of the determined transmission pattern as taught by Xu because improving SRS mechanisms allows for support of future network designs (Xu, ¶5).
Regarding Claim 14, Park in view of 3GPP38.211 discloses the method of Claim 1.
However, Park in view of 3GPP38.211 does not explicitly disclose determining an SRS sequence with symbol-specific configuration if group or sequence hopping is enabled; and determining at least one of a root offset, comb offset or cyclic shift offset configuration if group and sequence hopping is disabled.
Xu teaches determining an SRS sequence with symbol-specific configuration if group or sequence hopping is enabled (¶82, Xu discloses determining the pattern of a sounding reference signal based upon transmission comb and duration.  Transmission comb and duration would indicate to a transmitting device how the SRS transmissions are equally spaced over a bandwidth); and determining at least one of a root offset, comb offset or cyclic shift offset configuration if group and sequence hopping is disabled (¶82, Xu discloses determining the pattern of a sounding reference signal based upon transmission comb, cyclic shift, and duration. Examiner reminds Applicant that "[the] broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met", See MPEP 2111.04 and See Ex Parte Schulhauser, Appeal No. 2015-007421 (Jan. 31, 2016).  Here, the contingent limitation, (i.e. if group or sequence hopping is enabled) is not a condition that is required to occur, therefore the entire limitation is not required to occur.  Given that the limitation is not required to occur, said limitation does not possess patentable weight.  Examiner has, in the interest of compact prosecution, treated the limitation).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by determining an SRS sequence with symbol-specific configuration if group or sequence hopping is enabled; and determining at least one of a root offset, comb offset or cyclic shift offset configuration if group and sequence hopping is disabled as taught by Xu because improving SRS mechanisms allows for support of future network designs (Xu, ¶5).
Regarding Claim 24, Claim 24 was rejected on the same basis as Claim 11.
Regarding Claim 27, Park discloses the method of claim 15.

Xu teaches determining a transmission pattern to reduce at least one of a number of antenna switches, subband switches, or power changes when transmitting a plurality of SRSs, wherein the SRS configuration information includes an indication of the determined transmission pattern (¶82, Xu teaches that reception of each SRS is based upon SRS configuration that indicates frequency hopping bandwidth and information regarding transmission comb.  Examiner correlates the indication of frequency hopping bandwidth and transmission comb as an indication of a transmission pattern).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of 3GPP38.211 by determining a transmission pattern to reduce at least one of a number of antenna switches, subband switches, or power changes when transmitting a plurality of SRSs, wherein the SRS configuration information includes an indication of the determined transmission pattern as taught by Xu because improving SRS mechanisms allows for support of future network designs (Xu, ¶5).
Regarding Claim 28, Park in view of 3GPP38.211 in further view of Xu discloses the method of Claim 27.
Xu further teaches receiving the at least one SRS is based on the transmission pattern (¶82, Xu teaches that reception of each SRS is based upon SRS configuration).
Xu, ¶5).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC NOWLIN/Examiner, Art Unit 2474